        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


LEAH A. D.,1                           )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 19-1223-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614 of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381a, and 1382c (hereinafter the Act). Finding error in the

Administrative Law Judge’s (ALJ) evaluation and explanation of Plaintiff’s alleged

mental impairments, the court ORDERS that the decision below shall be REVERSED

and that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C. § 405(g)

REMANDING the Commissioner’s final decision for further proceedings consistent with

this decision.


1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 2 of 14




I.     Background

       Plaintiff filed applications for DIB and SSI benefits on October 18, 2016. (R. 15,

216-25). After exhausting administrative remedies before the Social Security

Administration (SSA), Plaintiff filed this case seeking judicial review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ’s

residual functional capacity (RFC) assessment is not based on substantial evidence

because, among other reasons, the ALJ erred in evaluating and explaining his evaluation

of Plaintiff’s mental impairments. (Pl. Br. 9-18).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

                                             2
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 3 of 14




       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

                                              3
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 4 of 14




Commissioner assesses claimant’s RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). This

assessment is used at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

       The court finds remand is necessary because the ALJ erred in evaluating

Plaintiff’s mental impairments. Therefore, on remand the Commissioner must reapply

the Psychiatric Review Technique and the sequential evaluation process beginning at step

two. Thus, the other steps at which Plaintiff alleges error must be reevaluated on remand

and she may make her arguments regarding those errors to the Commissioner then.

II.    Discussion

       Plaintiff points out that the ALJ found her medically determinable mental

impairments not severe within the meaning of the Act and regulations and assessed no

mental limitations in Plaintiff’s RFC. (Pl. Br. 10-11). She points out that the agency

                                             4
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 5 of 14




psychological consultant on the initial review, Dr. Brandhorst, opined that Plaintiff’s

mental impairments were not severe, that the agency then sent Plaintiff to a psychological

consultative examiner, Dr. Berg, who opined that Plaintiff had mental limitations, and

that based on Dr. Berg’s examination the agency psychological consultant on

reconsideration, Dr. Adams, opined that Plaintiff’s mental impairments are severe. (Pl.

Br. 11-13). She points out that the ALJ discounted the opinions of both Dr. Berg and Dr.

Adams and accorded significant weight to Dr. Brandhorst’s opinion on the initial review

and argues that the evidence requires finding Plaintiff’s mental impairments are severe,

requiring some limitation in the mental RFC assessed. Id. at 14-18.

       In response, the Commissioner argues the ALJ reasonably found Plaintiff’s mental

impairments are not severe within the meaning of the Act and regulations and that her

mental impairments impose no Mental RFC limitations. He argues the ALJ’s evaluation

of the psychologists’ medical opinions is supported by the record evidence. (Comm’r Br.

10-13). He argues that “in making [his] findings, the ALJ noted Plaintiff’s failure to seek

significant ongoing mental health treatment for much of the period at issue.” Id. at 14.

He points out “the issue is not whether Plaintiff’s position was supported by substantial

evidence, but whether the ALJ’s decision was so supported.” Id. at 16. He argues, “Even

if Dr. Brandhorst did not have the opportunity to review the entire record ultimately

before the Commissioner, the ALJ did, as was his duty.” Id. at 17.

       A.     Step Two Standard for Evaluating Mental Impairments

       A mental impairment is not considered severe if it does not significantly limit

plaintiff’s ability to do basic work activities such as understanding, carrying out, and

                                              5
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 6 of 14




remembering simple instructions; using judgment; responding appropriately to

supervision, co-workers, and usual work situations; and dealing with changes in a routine

work setting. 20 C.F.R. §§ 404.1522, 416.922. The Tenth Circuit has interpreted the

regulations and determined that to establish a “severe” impairment or combination of

impairments at step two of the sequential evaluation process, a claimant must make only

a “de minimis” showing. Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir. 1997). A

claimant need only show that an impairment would have more than a minimal effect on

her ability to do basic work activities. Williams, 844 F.2d at 751. However, she must

show more than the mere presence of a condition or ailment. Hinkle, 132 F.3d at 1352

(citing Bowen v. Yuckert, 482 U.S. 137, 153 (1987)). If an impairment’s medical

severity is so slight that it could not interfere with or have a serious impact on a

claimant’s ability to do basic work activities, it could not prevent her from engaging in

substantial work activity and will not be considered severe. Hinkle, 132 F.3d at 1352.

       The determination at step two is based on medical factors alone, and not

vocational factors such as age, education, or work experience. Williamson v. Barnhart,

350 F.3d 1097, 1100 (10th Cir. 2003). A claimant must provide medical evidence that

she had an impairment and how severe it was during the time the claimant alleges she

was disabled. 20 C.F.R. §§ 404.1512, 416.912. Under the regulations, the Social

Security Administration (SSA) must consider the combined effect of all the claimant’s

medically determinable impairments at all steps of the sequential evaluation process.

Brescia v. Astrue, 287 F. App’x 626, 628-629 (10th Cir. 2008); 20 C.F.R.

§§ 404.1523(c), 416.923(c) (2017).

                                              6
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 7 of 14




       The Commissioner has promulgated a Psychiatric Review Technique for

evaluating mental impairments. 20 C.F.R. '' 404.1520a, 416.920a (2018) (effective Mar

27, 2017). In evaluating the severity of mental impairments at steps two and three, the

technique provides for rating the degree of functional limitation in each of four broad

mental functional areas: understand, remember, or apply information; interact with

others; concentrate, persist, or maintain pace; and adapt or manage oneself. Id.

'' 404.1520a(c)(3), 416.920a(c)(3). After rating the degree of limitation in each

functional area, the Commissioner determines the severity of Plaintiff=s mental

impairments. Id. '' 404.1520a(d), 416.920a(d).

       When the functional areas are rated as “none” or “mild,” the agency will generally

conclude at step two of the sequential evaluation process that Plaintiff=s mental

impairments are not severe “unless the evidence otherwise indicates that there is more

than a minimal limitation in [Plaintiff=s] ability to do basic work activities.” Id.

'' 404.1520a(d)(1), 416.920a(d)(1). If the mental impairments are severe, the technique

requires an evaluation of whether the impairment meets or equals a listed mental disorder

by comparing the step two findings and the medical evidence with the criteria of the

listings. Id. '' 404.1520a(d)(2), 416.920a(d)(2). The four broad mental functional areas

are also defined as the Paragraph B criteria of most of the Listings of mental disorders.

20 C.F.R., Pt. 404, Subpt. P, App. 1 § 12.00E; see also, 12.00A (all mental disorder

Listings except 12.05 contain Paragraph B criteria). If the Commissioner determines that

Plaintiff=s mental impairments do not meet or equal a listing, he will then assess

Plaintiff=s RFC. Id. '' 404.1520a(d)(3), 416.920a(d)(3).
                                              7
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 8 of 14




       In determining RFC, the regulations provide that the Commissioner will consider

Plaintiff=s “ability to meet the … mental … and other requirements of work.” Id.

'' 404.1545(a)(4), 416.945(a)(4). The regulations provide that “[a] limited ability to

carry out certain mental activities, such as limitations in understanding, remembering,

and carrying out instructions, and in responding appropriately to supervision, co-workers,

and work pressures in a work setting, may reduce [Plaintiff=s] ability to do past work.”

Id. '' 404.1545(c), 416.945(c).

       The Commissioner has clarified the difference between evaluating the severity of

limitations and restrictions resulting from mental impairments at steps two and three

based upon the broad functional areas identified in the psychiatric review technique and

assessing mental RFC. Soc. Sec. Ruling (SSR) 96-8p, West’s Soc. Sec. Reporting Serv.,

Rulings 146 (Supp. 2019). “The mental RFC assessment used at steps 4 and 5 of the

sequential evaluation process requires a more detailed assessment by itemizing various

functions contained in the broad categories found in” the four functional areas. Id. RFC

must be expressed in terms of specific work-related functions. Id. at 147. “Work-related

mental activities generally required by competitive, remunerative work include the

abilities to: understand, carry out, and remember instructions; use judgment in making

work-related decisions; respond appropriately to supervision, co-workers and work

situations; and deal with changes in a routine work setting.” Id. at 148. Therefore, an

ALJ should not state a mental RFC in terms of the four functional areas but should make

a function-by-function assessment of each of the work-related mental activities relevant

to the case at hand. Id. at 144.
                                             8
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 9 of 14




      B.     The ALJ’s Evaluation

      The ALJ’s entire evaluation of Plaintiff’s mental impairments occurred in his step

two discussion in which he summarized the evidence, Plaintiff’s allegations, and the

medical opinions regarding her mental impairments. (R. 18-20). He identified Plaintiff’s

mental impairments as generalized anxiety disorder and major depression, found they

cause no more than mild limitations in the Paragraph B mental functional areas and are

therefore not severe within the meaning of the Act and regulations. Id. at 19. He

discussed his evaluation of the psychologists’ medical opinions:

      A psychological consultative examiner opined she would be able to attend
      to and process simple information as well as some information of
      intermediate complexity, would be capable of performing unskilled and
      likely some semi-skilled tasks, and could accommodate the demands of
      superficial interpersonal interactions (Ex. 10F). The examiner noted that,
      despite her above average intellectual ability, her medication and possibly
      her mental impairments mildly compromised her ability to engage in basic
      work related activities. However, the undersigned gives little weight to this
      opinion because it is not wholly consistent with the clinical signs and
      findings mentioned above. For instance, during the examiner’s interview
      with the claimant was cooperative [sic], pleasant, rather outgoing, and
      spontaneous although she needed simple instructions repeated on occasion,
      displayed limited delayed recall, and a borderline immediate memory for
      complex information. This opinion was also based on a one-time
      examination, and this opinion is inconsistent with reports that her activities
      of daily living were primarily limited by her physical impairments,
      including her ability to drive, shop, or participate in water aerobics.

      Because the claimant’s medically determinable mental impairments cause
      no more than “mild” limitation in any of the functional areas, they are
      nonsevere (20 CFR 404.1520a(d)(l) and 4l6.920a(d)(l)).

      In making this finding, the undersigned gives little weight to the State
      agency psychological consultant’s opinion upon reconsideration that the
      claimant could understand, remember or carry out 3 to 4 step instructions
      and occasionally interact with the public (Ex. 8A; 7A). This opinion was


                                            9
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 10 of 14




       primarily based upon the psychological consultative examiner’s opinion
       and the State agency psychological consultant is not an examining source.

       On the other hand, the undersigned gives significant weight to the State
       agency psychological consultant’s opinion at the initial level (Ex. 1A; 2A).
       This consultant opined that the claimant’s mental impairments are
       nonsevere, and while the consultant is not an examining source, this
       opinion is generally consistent with the overall clinical signs and findings
       and her limited treatment history.

(R. 19-20).

       Having found Plaintiff’s mental impairments not severe within the meaning of the

Act and the regulations (R. 18) (they do not have more than a minimal effect on

Plaintiff’s ability to perform basic mental work activities), the ALJ assessed no mental

limitations in Plaintiff’s RFC. (R. 21) (finding no. 5). In his step four evaluation, the

ALJ found that Plaintiff’s work as a chief financial officer (“skilled work with an SVP of

8”) qualified as past relevant work. (R. 24). He compared Plaintiff’s RFC “with the

physical and mental demands” of that work and found “that the claimant is able to

perform her past relevant work as a CFO as it is generally performed.” Id.

       C.     Analysis

       In finding Plaintiff’s mental impairments not severe, the ALJ found they have no

more than a minimal effect on Plaintiff’s ability to perform basic mental work activities.

Basic mental work activities are defined in the regulations as understanding, carrying out,

and remembering simple instructions; using judgment; responding appropriately to

supervision, co-workers, and usual work situations; and dealing with changes in a routine

work setting. 20 C.F.R. §§ 404.1522, 416.922. As quoted above, SSR 96-8p reiterates,

“Work-related mental activities generally required by competitive, remunerative work

                                             10
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 11 of 14




include the abilities to: understand, carry out, and remember instructions; use judgment

in making work-related decisions; respond appropriately to supervision, co-workers and

work situations; and deal with changes in a routine work setting.” SSR 96-8p, West’s

Soc. Sec. Reporting Serv., Rulings 148 (Supp. 2019). SSA has identified 14 basic mental

abilities needed for any job, POMS DI 25020.010(B)(2), specific aspects of which are

critical for performing unskilled work. Id. DI 25020.010(B)(3). The agency recognizes

that semiskilled and skilled work require the 14 basic mental abilities noted above and

often present “an increasing requirement for understanding and memory and for

concentration and persistence, e.g.: the ability to: understand and remember detailed

instructions, carry out detailed instructions, and set realistic goals or make plans

independently of others.” Id. DI 25020.010(B)(4) (bold in original). The agency

recognizes that in semiskilled and skilled work “[o]ther special abilities may be needed

depending upon the type of work and specific functions it involves.” Id.

       Here, the ALJ found Plaintiff’s mental impairments are not severe because they

cause no more than mild limitations on the four mental functional areas and by

implication have no more than a minimal effect on her abilities to perform basic mental

work activities. And he found that she is able to perform her past relevant work as a

chief financial officer, which requires the highest specific vocational preparation level

(8), and he stated he had compared the mental demands of that work with Plaintiff’s

RFC, but there is no record evidence suggesting the actual, specific mental abilities

demanded by that work (beyond the general statement of an SVP of 8) and there is no

discussion in the decision at issue or in the hearing colloquy between the ALJ and the VE

                                             11
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 12 of 14




regarding the increased mental abilities required to perform the job and no specific

discussion or finding that Plaintiff has mental abilities greater than those necessary to

perform basic mental work activities.

       Here the ALJ recognized Dr. Berg’s opinion that Plaintiff can attend to and

process simple information and some information of intermediate complexity, enabling

her to perform unskilled and some semi-skilled tasks, and handle superficial interpersonal

interactions, and he recognized that Dr. Adams based her opinion on Dr. Berg’s report.

(R. 19-20). In essence, he discounted these opinions because Dr. Berg’s opinion was

based on a one-time examination and was “not wholly consistent with the clinical signs

and findings mentioned above.”2 Id. at 19. In the circumstances present here, neither

reason is a valid basis to discount Dr. Berg’s opinion.

       First, while Dr. Berg’s report and opinion is based on a one-time examination, his

opinion is the only mental medical opinion directly based upon an examination at all. Dr.

Brandhorst’s and Dr. Adams’s opinions were based only on a review of the record

evidence. Moreover, Dr. Adams’s opinion had the benefit of reviewing a more complete

record—including Dr. Berg’s report—than did Dr. Brandhorst, so to that extent Dr.



2
 The ALJ discounted Dr. Adams’s opinion because it was “primarily based upon” Dr.
Berg’s opinion and Dr. Adams “is not an examining source.” (R. 20). However, he
recognized Dr. Brandhorst is also a consultant for the state agency and is not an
examining source but gave his opinion “significant weight” because it is “generally
consistent with the overall clinical signs and findings and [Plaintiff’s] limited treatment
history.” Id. Thus, the ALJ’s evaluation of the medical opinions stands or falls on
whether he properly found Dr. Berg’s opinion inconsistent, and Dr. Brandhorst’s opinion
consistent, with the record evidence and whether Dr. Berg’s one-time examination is a
proper basis to discount his opinion here.
                                             12
       Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 13 of 14




Adams’s opinion was based upon an examination of the plaintiff, although it was Dr.

Berg’s examination. Second, in finding Dr. Berg’s opinion inconsistent with the

evidence, the ALJ provided an example which will not support his finding. He

explained:

       For instance, during the examiner’s interview [] the claimant was
       cooperative, pleasant, rather outgoing, and spontaneous although she
       needed simple instructions repeated on occasion, displayed limited delayed
       recall, and a borderline immediate memory for complex information.

(R. 19). The ALJ does not explain the inconsistency between being cooperative,

pleasant, rather outgoing, and spontaneous, and needing simple instructions repeated on

occasion, displaying limited delayed recall, and a borderline immediate memory for

complex information. Moreover, he does not specifically reject the findings regarding

simple instructions, limited recall, or complex information, or explain how they would

affect Plaintiff’s performance of the job of a CFO.

       The court is aware that it is the Commissioner’s responsibility—the ALJ’s in this

case—to weigh the medical opinions, to assess RFC, and to compare a claimant’s RFC

with the mental demands of a job, and the court may not substitute its judgment for that

of the Commissioner. However, in a case such as this where the Commissioner has not

explained the ambiguities or material inconsistencies created by his evaluation of the

record evidence, remand is necessary for a proper evaluation.

       IT IS THEREFORE ORDERED that the decision below shall be REVERSED

and that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C. § 405(g)




                                            13
        Case 6:19-cv-01223-JWL Document 15 Filed 06/02/20 Page 14 of 14




REMANDING the Commissioner’s final decision for further proceedings consistent with

this decision.

       Dated June 2, 2020, at Kansas City, Kansas.




                                            s:/ John W. Lungstrum
                                            John W. Lungstrum
                                            United States District Judge




                                          14
